Detailed Action 
1. 	This Office Action is in reply to the communicated dated 07 September 2021 concerning application number 16/093,151 effectively filed on 12 October 2018. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 19 and 22-48 are pending, of which claim 19 has been amended; claims 1-18 and 20-21 have been canceled; and claims 19 and 22-48 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments, see pages 7-12, filed 07 September 2021 with respect to the rejections of claims 19 and 22-48 have been fully considered and are persuasive. The respective rejections have been withdrawn. 

Allowable Subject Matter
5. 	Claims 19 and 22-48 are allowed. 
6. 	The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggests the limitation which recites “a method of using an adhesive extender to apply a medical electrode assembly to a patient’s skin, the method comprising the step of: adhering the adhesive extender, the adhesive extender having a unitary flexible sheet with an aperture and an adhesive face, the adhesive face having an inner portion surrounding the aperture, and an outer portion surrounding the inner portion, said adhering including adhering the inner portion of the adhesive face onto the adhered medical electrode assembly and adhering the outer portion of the adhesive face to the patient's skin surrounding the adhered medical electrode assembly, the adhered adhesive extender surrounding the connector and exposing the electrode connector through the aperture.” The following description demonstrates how the prior art of records fails to disclose or suggests the recited limitation above. 
	Mazar (US 2016/0228060 A1) teaches a method comprising the step of mounting a medical electrode assembly to a patient’s skin (the electrode pad assembly 200 is applied to the patient’s skin 220 [0068-0069, FIG. 6]). The medical electrode assembly comprises an inner face (the bottom surface of the elastic layer 202 [0058, 0068-0069, FIG. 6]), an outer face (top surface of the elastic layer 202 [FIG. 6]), and a connector protruding from the outer face (male snap connectors 204c / 204d [0059, 0061, FIG. 6]). Furthermore, the step of mounting the medical electrode assembly includes adhering the inner face to the patient’s skin (the bottom of the elastic layer 202 is adhered to the 
	Mazar does not explicitly teach the method of using an adhesive extender to apply the medical electrode assembly to a patient’s skin, the method comprising the step of: adhering the adhesive extender, the adhesive extender having a unitary flexible sheet with an aperture and an adhesive face, the adhesive face having an inner portion surrounding the aperture, and an outer portion surrounding the inner portion, said adhering including adhering the inner portion of the adhesive face onto the adhered medical electrode assembly and adhering the outer portion of the adhesive face to the patient's skin surrounding the adhered medical electrode assembly, the adhered adhesive extender surrounding the connector and exposing the electrode connector through the aperture.”
	Specifically, Mazar only teaches the medical electrode assembly that is mounted to the patient’s skin (see the teachings of Mazar above). However, Mazar does not explicitly teach the claimed adhesive extender assembly that is adhered over the mounted electrode assembly. 
The Examiner could not find any additional prior art that discloses or suggests the specific step of adhering the claimed adhesive extender over the mounted electrode assembly. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Statement on Communication via Internet
7. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."



Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.